Citation Nr: 1605936	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  15-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from June 2007 to November 2007. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied a claim for service connection for depression.  The Board has recharacterized the issue as stated on the cover page of this decision to address all possible acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In January 2016, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

The Veteran was previously represented by J. Michael Woods, attorney.  In November 2013, prior to certification of the appeal to the Board, this attorney revoked the power of attorney (POA) in writing.  During his January 2016 hearing, the Veteran testified without a representative.  Thus, the Board recognizes the Veteran as proceeding pro se in this appeal.  38 C.F.R. § 20.608(a) (2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that was caused by his service.



CONCLUSION OF LAW

An acquired psychiatric disorder was not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an acquired psychiatric disorder due to his service.  During his hearing, held in January 2016, it was essentially argued that the Veteran had an acquired psychiatric disorder during service, as evidenced by the fact that he cut his wrist during service, that he has been homeless since his service, and that he has been in and out of outpatient care since his service.  He has also argued that during service he was diagnosed with chronic depression, and that this was identified as the cause of his symptoms.  See Veteran's appeal (VA Form 9), received in September 2015.

The Board first notes that following the issuance of the Statement of the Case, dated in August 2015, additional medical evidence was received without a waiver of RO review.  See 38 C.F.R. § 20.1304 (2015).  However, this evidence merely shows ongoing treatment for psychiatric symptoms related to previously diagnosed disorders, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2015).  Accordingly, a remand for RO consideration is not required.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a psychosis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

According to 38 C.F.R. § 3.384 (2015), a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

It is very important for the Veteran to understand that "personality disorders", the problem cited within the Veteran's service records, are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  Given the foregoing, the term "acquired psychiatric disorder" is not intended to include a personality disorder and the evidence that the Veteran has cited only provides evidence against this claim.  The Board, while fully understanding the Veteran's central contention, must unfortunately rule on this case based on the law. 

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

The Veteran's service treatment records include a medical history (DD Form 2807-1), dated in August 2007, which shows that the Veteran denied a history of nervous trouble of any sort, depression or excessive worry, having received counseling of any type, or having been evaluated or treated for a mental condition.  

In November 2007, he was hospitalized for about 12 days for suicidal ideation with plan, specifically, with thoughts of cutting his wrist.  On examination, he was alert and oriented times 3 (i.e., to person, place, and time).  There was no alteration of thought process or content.  The report notes that he had received a NJP (non-judicial punishment) the day before, that he felt his CO (commanding officer) was being unfair, and that he was facing a discharge for drug use.  The assessment was suicidal ideation.  

A "command narrative summary" covering the Veteran's November 2007 treatment notes the following: the Veteran has a multitude of legal problems and poor interaction with his command.  This has developed into despondency and desperation that caused him to make suicidal statements and get him admitted to the hospital.  He was found not to have an Axis I diagnosis; the Axis II diagnosis was personality disorder NOS (not otherwise specified) with antisocial and narcissistic traits, providing evidence against this claim that will be addressed below. 

He was discharged as fit for full duty.  It was found that he was not considered mentally ill, but manifests a longstanding disorder of character and behavior which is of such severity as to render him incapable of serving adequately in the Navy.  He does not presently require and will not benefit from hospitalization or psychiatric treatment.  Although he is not presently considered suicidal or homicidal, he is judged to represent a continuing danger to self or others if retained in the Navy.  He is deemed fit for return to duty for immediate processing for administrative separation, which should be initiated expeditiously by his command.  He was provided with Prozac, 10 milligrams (mg.) daily, and Ambien, 10 mg. in the evening for sleep.  He may follow up with TriCare, or outpatient mental health care with the county.  
  
A separation examination report is not of record.

The Veteran's discharge (DD Form 214) indicates that the reason for his separation was a personality disorder, providing more evidence against this claim.

As for the post-service medical evidence, private treatment records, covering treatment provided between January and February of 2011, show that the Veteran was hospitalized after he was noted to have been drinking and threatening to harm himself.  On examination, his blood alcohol level was 0.30.  These records show the following: the Veteran has three years of college, and has been attending a technical community college.  His impressions and diagnoses included alcohol dependence, alcohol intoxication, suicidal thoughts, and mood disorder secondary to alcoholism, and personality disorder, not otherwise specified (NOS).  

Reports from private health care providers dated thereafter show that the Veteran received psychiatric treatment, and that his diagnoses included psychosis NOS, alcohol dependence, paranoid schizophrenia by history, and personality disorder NOS.  He was noted to be on parole following release from prison in August 2010, due to two DUIs (driving under the influence) and drug possession, with four prior public intoxication charges.  He was noted to have a history that included hearing voices, getting into fights while intoxicated, and a suicide attempt in 2011.  

A decision of the Social Security Administration  (SSA), dated in about March 2013, shows that the SSA determined that the Veteran was disabled as of January 2011.  His primary diagnosis was affective disorders; there was no secondary diagnosis.  

A VA mental disorders disability benefits questionnaire (DBQ), dated in July 2015, shows that the examiner indicated that the Veteran's claims file, and e-folder (VBMS or Virtual VA) had been reviewed.  The report notes that prior to service, the Veteran's history included a shoplifting charge, with two instances of use of alcohol, in 1999, a DWI (driving while intoxicated) in 2005, and public intoxication in 2006.  His inservice treatment was summarized (the examiner appears to have erroneously reported the Veteran's November 2007 treatment as having been in September).  Following service, he was noted to have been incarcerated in 2010 with a diagnosis of alcohol abuse, with evidence of treatment for a mental disorder.  His treatment as of 2011 was further summarized.  The diagnoses were schizoaffective disorder, bipolar type, alcohol use disorders, mild, and other specified personality disorder, with paranoid and borderline personality traits that impair personal functioning.  

The examiner, a physician, concluded that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by his service, providing more evidence against this claim.  

The examiner explained that the Veteran's symptoms of dependency and self-harm were initially diagnosed as "unspecified adjustment reactions," but were finally assessed during an extended period of confinement (hospitalization) for 12 days and were found to be consistent with personality disorder NOS with an anti-social and narcissistic traits, which was thought to pre-exist his induction into the Navy.  No psychotic symptoms were assessed as present at that time, and none were found to be present until well after his service, when he was diagnosed with schizoaffective disorder in 2012.  The current diagnosis is a separate disorder diagnosed well after service and therefore unrelated to service.  

The Veteran has been diagnosed with disorders that include psychosis NOS, paranoid schizophrenia, and schizoaffective disorder, which are psychoses.  38 C.F.R. § 3.384.  He has also reported hearing voices.  This is evidence that he is responding to internal stimuli.  His history has been noted to include incarceration in prison related to charges involving alcohol and narcotics.  The Board therefore finds that he is not always an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Very unfortunately, the Board finds that the claim must be denied.  The Veteran's service treatment records have been discussed.  They show that he was found not to have an Axis I diagnosis, and that the Axis II diagnosis was personality disorder NOS, with antisocial and narcissistic traits.  The November 2007 command narrative summary notes that he was discharged as fit for full duty, that he was not considered mentally ill, and that he did not require, and would not benefit from, hospitalization or psychiatric treatment.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

The earliest post-service medical evidence of treatment for psychiatric symptoms is dated in January 2011, which is over 3 years after his active duty service.  There is no competent opinion of record in support of the claim.  The only competent opinion of record is the July 2015 VA opinion, and this opinion weighs against the claim.  This opinion is considered highly probative evidence, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

It is important for the Veteran to understand that to the extent that the Veteran may currently have alcohol or substance abuse disorders, and/or a personality disorder, these are not compensable disabilities under the law.  See 38 C.F.R. §§ 3.1(n), 3.301(c), 303(c), 4.9.  Finally, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  The best evidence, in fact, provides evidence against this claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that an acquired psychiatric disorder is related to the Veteran's service.  The Board has determined that the claimed condition is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Id.  The Veteran's service treatment reports and post-service medical records have been discussed.  An acquired psychiatric disorder is not shown until well after separation from service, and the Veteran has been found not to be credible.  The only competent opinion of record weighs against the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in March 2012, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as August 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.

In January 2016, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that VA personnel who chair a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2016 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the etiology and severity of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  

Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 



ORDER

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


